111 S.E.2d 188 (1959)
251 N.C. 328
STATE
v.
Sophronia SMITH.
No. 506.
Supreme Court of North Carolina.
November 25, 1959.
Malcolm B. Seawell, Atty. Gen., and Claude L. Love, Asst. Atty. Gen., for the State.
Hammond & Walker, Asheboro, for defendant, appellant.
PER CURIAM.
Defendant does not challenge the sufficiency of the evidence to support the verdict and judgment. Her sole contention is that, upon objection aptly made, the court should have excluded and suppressed the evidence upon which the State based its case, i. e., facts discovered and evidence obtained by officers in the course of their search of defendant's residence.
The officers searched defendant's premises under authority of a search warrant. Defendant does not challenge the validity of the search warrant. Her contention is that the officers conducted the search in an unreasonable manner in that they entered her premises forcibly without first giving sufficient notice of their identity as officers or of their authority to make the search.
Under the common rule the evidence was competent; and, except as modified by *189 G.S. § 15-27, the common rule controls. State v. McGee, 214 N.C. 184, 198 S.E. 616. Suffice to say, G.S. § 15-27 does not make incompetent facts discovered or evidence obtained in the course of a search authorized by a duly issued search warrant. Hence, defendant's contention is without merit.
No error.